Citation Nr: 0217573	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-19 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including depression.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to February 
1975 and from July 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which, in 
pertinent part, denied service connection for depression.  

In March 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (2002).  In May 
2002, a VHA medical opinion was rendered.  The veteran was 
provided a copy thereof and an opportunity to submit 
additional argument or evidence.  Thereafter, in June 2002, 
she submitted additional written argument.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  An acquired psychiatric disorder including depression 
was first clinically established many years after service 
and was not caused by any incident of service.  


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder including 
depression was not incurred in or aggravated by active 
service, and no chronic psychiatric disorder, including 
depression is shown related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5100 et. seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate her claim through rating 
decisions and statements of the case, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in May 2001.  She has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of her service medical records reflects that the 
veteran's psychiatric system was clinically normal on 
entrance examination in April 1967.  No complaints of 
depression or nervous trouble were reported.  In January 
1971, the veteran was seen with complaints of a cough and 
cold for two to three weeks.  The diagnostic impression was 
depression.  The veteran was prescribed an expectorant with 
codeine for her symptoms.  The January 1975 separation 
examination from the veteran's first period of service was 
negative for complaints or clinical findings of depression.  
The April 1980 reenlistment examination report is entirely 
negative for any complaints, findings or diagnoses of any 
psychiatric disorder, including depression.  There were no 
complaints or findings of any psychiatric pathology on the 
remaining available records for the second period of 
service.  

On VA psychiatric examination in December 1998, the veteran 
related that she had recurrent episodes of depression, with 
the first two occurring during active duty in 1968 and 1980.  
She reported a more recent episode of depression, which 
began in 1997 at which point she began seeking medication 
treatment for the condition.  It was noted that the veteran 
appeared to have a family predisposition for depression and 
alcoholism.  The diagnosis was major depression, recurrent 
type, possibly with a seasonal component.  Current stressors 
included limited social support system and ongoing 
depressive features, which may be worse in the winter 
months.  The current Global Assessment of Functioning (GAF) 
score was 50.  

In a statement in support of her claim dated in February 
2000, the veteran indicated that she never sought treatment 
for depression during service.  However, she related that 
while seeking treatment during service in January 1971 for a 
cold, a clinical impression of depression was noted and that 
such was consistent with the onset of her psychiatric 
symptoms.  

Private medical records dated from June 1997 to August 1999 
generally show that the veteran was seen for depression and 
seasonal affective disorder.  She was prescribed anti-
depressant medication to treat her symptoms.  A September 
1997 record reflects that the veteran reported having 
seasonal affective disorder for all of her adult life.  A 
family history of depression was also noted.  An August 1999 
record reveals that the veteran reported that she had been 
diagnosed with depression since 1968.  

In a December 2001 statement in support of her claim, the 
veteran indicated that she was seeking service connection 
for depression unrelated to her seasonal affective disorder.  
She related that depression began in 1968 and lasted year 
round for about three years before gradually decreasing in 
severity.  She noted that she did not seek psychiatric 
treatment during service because she felt that such 
treatment could have had a negative effect on her military 
career.  

In March 2002, Board referred the case for a VHA medical 
opinion regarding the following question:  

Whether it is at least as likely as not 
that the currently diagnosed depression 
was first manifested in service and has 
existed on a continuing basis since that 
time?  

In a May 2002 VHA medical opinion, a psychiatrist opined, in 
pertinent part, that 

After careful review of the veteran's 
service military record, claims folder, 
veteran's statements, and related 
documents, there is absolutely no 
evidence found that supports the 
veteran's claim that the depression she 
experienced later in life was in any way 
related to military service or that 
there were any symptoms of depression or 
other psychiatric problems in evidence 
while she was in military service.  
Consequently, there is no likelihood 
that the currently diagnosed depression 
was first manifested in the service and 
consequently could not have existed on a 
continuing basis since that time.  

In this case, the veteran contends that her depressive 
symptoms began during service and thus, service connection 
for depression is warranted.  In this regard, the Board 
notes that although a diagnostic impression of depression 
was incidentally noted on a single service medical record in 
1971, the remaining service medical records for both of her 
periods of active duty are entirely silent for any clinical 
findings, treatment or diagnosis of a psychiatric disorder, 
including depression.  The basis for that diagnosis is 
unclear as she was being seen for cold symptoms.  There are 
no other pertinent complaints or findings noted in service.  
Additionally, there is no history of any post-service 
treatment for many years.  Moreover, the first post-service 
medical evidence of a psychiatric disorder is dated in 1997, 
many years after her discharge from active duty.  In 
addition, the post-service medical records contain no 
competent evidence showing a relationship between service 
and any current psychiatric disorder.  

Furthermore, the VHA medical opinion specifically explained 
that there was no likelihood that the veteran's current 
psychiatric disorder began in the service and thus, could 
not have existed on a continuing basis since that time.  The 
VHA opinion, based on a thorough review of the evidence and 
providing reasons and bases for the opinion, constitutes 
significantly probative evidence inasmuch as it entails a 
comprehensive review of the veteran's medical history 
performed by a specialist.  Moreover, no clinical evidence 
of record rebuts that VHA medical opinion's conclusion that 
veteran's current psychiatric disorder is not related to 
service.  

The Board has also considered the veteran's statements that 
her current psychiatric disability began during active 
service.  Although her statements are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Her assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a psychiatric disorder until many 
years after service.  She lacks the medical expertise to 
offer an opinion as to the existence of the disability, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for an acquired psychiatric disorder, to include 
depression.  

The weight of the credible evidence establishes that the 
veteran's current psychiatric disorder was not incurred in 
or aggravated by service, and thus service connection for 
depression is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection for an 
acquired psychiatric disorder, including depression is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, 
including depression is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

